Citation Nr: 0401107	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 502	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran wants to establish eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (hereinafter referred to as Chapter 30).  To establish 
this entitlement the veteran must show that he was previously 
enrolled in the Veterans Educational Assistance Program 
(VEAP) at the pertinent time under Chapter 32, Title 38, 
United States Code (hereinafter referred to as Chapter 32).

At the outset the Board notes that, with one exception, none 
of the correspondence from the RO to the veteran is dated.  
There is a document on the left side of the education folder 
with a list of dates for when various documents were created; 
however, it is not easy to correlate the dates on the 
printout with the actual documents in the file.  As such, the 
Board is not able to conduct a thorough and fair review of 
the veteran's claim in the absence of dated correspondence, 
especially with respect to the timeliness of certain 
submissions by the veteran.  Upon remand, all future 
correspondence should include the date it is signed and/or 
mailed as appropriate.  If possible, correspondence from the 
RO that is already of record should be date stamped 
appropriately.

The adjudication of the veteran's claim for Chapter 30 
benefits was initially pursued by the RO as a request for 
consideration of equitable relief.  Several letters to that 
effect were sent to the veteran by the RO.  Nevertheless, it 
does not appear that the veteran's request for such relief 
was ever "recommended" to the VA Secretary.  38 U.S.C.A. 
§ 503(c) (West 2002).  

Eventually, it appears that the veteran's claim for 
entitlement to benefits under Chapter 30 was denied by way of 
an administrative decision dated in June 2001.  The letter 
advising the veteran of the decision listed the veteran's 
branch of service as the United States Marines and dates of 
service from October 1978 to September 1999.  A review of the 
DD 214 of record shows that the veteran served in the United 
States Navy from August 1988 to September 1999, with more 
than nine years of additional prior active service.  Other 
correspondence submitted by the veteran indicates that he had 
a brief period when he was not in military service (Navy) in 
1981.  However, there is no documentation in the education 
file relating to the veteran's service prior to August 1988.  
Although the veteran has not objected to the information 
contained in the RO's letter, action should be taken to 
verify the veteran's exact periods of active military 
service.

In addition to advising the veteran regarding his branch and 
dates of service, the letter informed the veteran that he was 
not eligible for Chapter 30 benefits because he did not make 
an election during an open window period from October 9, 
1996, to October 8, 1997, that he did not pay $1200 to the 
military or VA, and that he did not have any money in his 
VEAP account on October 9, 1996.

The veteran was issued a statement of the case (SOC) in 
November 2002.  In regard to the adjudication of the 
veteran's claim, the SOC provides a different basis for 
denial than that of the June 2000 administrative decision.  
Specifically, the SOC cites to a statutory subsection that 
was added to 38 U.S.C.A. § 3018C.  The applicable provision 
relates to persons that attempt to convert their Chapter 32 
benefits to Chapter 30 benefits under that change in the law 
and requires, inter alia, that an individual be serving on 
active duty at least through April 1, 2000.  Given that the 
veteran retired from active service in September 1999 there 
is no way he would be able to meet the statutory requirement.  
It appears that the more appropriate citation would have been 
to 38 U.S.C.A. § 3018C subsections (a)-(d).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, nearly 
concurrent with the veteran's original claim for benefits.  
(The VCAA eliminated the requirement for a claimant to submit 
a well-grounded claim for benefits, and mention of 
38 U.S.C.A. § 5107(a) (West 1991) as controlling legal 
precedent as the RO did in its November 2002 SOC should 
hereafter be avoided).  VA has also issued final regulations 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

There is no indication in the education file that the veteran 
was apprised of the provisions of the VCAA or of VA's duty to 
provide notice and duty to provide assistance in the 
development of his claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, if 
any, and of the information or 
evidence that VA will obtain with 
respect to his claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  After undertaking any additional 
development and notification action 
consistent with the dictates of the 
VCAA, as deemed warranted by the 
record, the RO should thereafter 
readjudicate the veteran's claim of 
entitlement to Chapter 30 benefits 
on the basis of all pertinent 
evidence of record, and all 
applicable laws, regulations, and 
case law.  In re-adjudicating this 
claim, the RO must provide adequate 
reasons and bases for its 
determination, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  A supplemental statement of 
the case should be prepared, if the 
benefit sought is not granted, which 
includes appropriate citations to 
legal authority for the RO's 
decision.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. §§ 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

